Exhibit 16.1 June 16, 2014 Office of the Chief Accountant U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Dear Ladies and Gentlemen: We have read Orrstown Financial Services, Inc.’s disclosure set forth in item 4.01, “Changes in Registrant’s Certifying Accountant”, of Orrstown Financial Services, Inc.’s Current Report on Form 8-K dated June 16, 2014 ( the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely,
